The standard of review here is whether there is substantial evidence to support respondent Board’s determination (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). The standard was met by evidence showing that the practice of computing day adjuncts’ pay per semester on the basis of 16 weeks is subject to collective bargaining (see Civil Service Law § 201 [4]; § 204 [2]), that the practice “was unequivocal and was continued uninterrupted for a period of time under the circumstances to create a reasonable expectation among the affected unit employees that the [practice] would continue” (Matter of Manhasset Union Free School Dist. v New York State Pub. Empl. Relations Bd., 61 AD3d 1231, 1233 [2009] [internal quotation marks and citations omitted]), and that petitioner had actual or constructive knowledge of the practice.
We find that the remedy of directing petitioner, inter alia, to reimburse any wages and benefits lost as a result of its unilateral change in computation is reasonable (see Civil Service Law § 205 [5] [d]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Tom, Sweeny, Freedman and Abdus-Salaam, JJ.